J   -S17017-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: T.D.C. AND           IN THE SUPERIOR COURT OF
    T.C.Q.C., MINOR CHILDREN                       PENNSYLVANIA


    APPEAL OF: T.C., MOTHER




                                         :   No. 1630 EDA 2016

                 Appeal from the Decrees entered April 26, 2016
              In the Court of Common Pleas of Philadelphia County
                 Family Court at Nos: CP-51-AP-0000314-2016,
              CP-51-AP-0000315-2016, FID: 51 -FN -002094-2014

BEFORE:      OLSON, STABILE, and MUSMANNO, JJ.

MEMORANDUM BY STABILE, J.:                            FILED APRIL 04, 2017

        T.C. ("Mother") appeals from the decrees entered on April 26, 2016, in

the Court of Common Pleas of Philadelphia County, that involuntarily

terminated her parental rights to her daughter, T.D.C., born in February of

2013, and her son, T.C.Q.C., born in August of 2014 (collectively, "the

Children").1 Upon careful review, we affirm.2




1
   By separate decree on April 26, 2016, the          trial court involuntarily
terminated the parental rights of the Children's      father, S.W. ("Father").
Father filed notices of appeal, which this Court     disposed of by separate
memorandum. See In re T.D.C. and T.C.Q.C.,            1596 & 1598 EDA 2016
(Pa. Super. 2016) (unpublished memorandum).

2
  We observe that the Child Advocate filed a brief in support of the decrees
involuntarily terminating Mother's parental rights to the Children.
J   -S17017-17


        The trial court aptly set forth the facts and procedural history of this

case, which we adopt herein. See Trial Court Opinion, 7/27/16, at 2-10. By

way of relevant background, the Philadelphia Department of Human Services

("DHS") received      a    report in August of 2014, alleging that at the time of

T.C.Q.C.'s birth, the child and Mother tested positive for benzodiazepines,

marijuana, and oxycodone.               Id. at 4-5. Approximately          one month later,

DHS received a report           that Mother and Father were struggling to meet the

needs of their older child, T.D.C.           Id. at   5.    On September 25, 2014, Mother

took T.D.C. to the emergency room, where the child "was presented to the

physicians nearly lifeless and in respiratory distress due to                   a   virus and

asthma. The [c]hild was administered six liters of oxygen because she was

barely able to breathe on her own and was admitted to the hospital."                   Id. at
6   (citation to record omitted).

        The trial court placed the Children in protective custody on September

29, 2014, and they were adjudicated dependent on October 14, 2014.                          Id.
at 7. DHS set the Children's permanency goal as return to parent.                      Mother

was required to satisfy the following Single Case Plan ("SCP") objectives:

attend     the   Clinical       Evaluation     Unit        ("CEU")   and   comply    with    all

recommendations           for    drug    and    alcohol       treatment;   comply    with    all

recommendations of Behavioral Health Services ("BHS"); attend intensive

outpatient services at NuStop and complete                    a   random drug screens; sign

releases    of information to allow the Community Umbrella Association


                                               -2
J   -S17017-17


("CUA") to obtain information on drug and alcohol compliance; comply with

Greater Philadelphia Health Action ("GPHA") for mental health treatment;

and attend court -ordered visitation.              Id. at    8, 10 (citations to record

omitted).

        On April 6, 2016, DHS filed a petition       for the involuntary termination of

Mother's parental rights pursuant to 23 Pa.C.S.A.            §   2511(a)(1), (2), (5), (8),

and (b). The trial court held      a   hearing on April 26, 2016, during which DHS

presented the testimony of the CUA case manager, Tyrone Jessie, and the

visitation coach from Turning Points for Children, Portia Bailey.                   Mother

testified on her own behalf.            Specifically, Mother testified that she          is

diagnosed with bipolar disorder, depression, and anxiety.                 N.T., 4/26/16, at

53.

        By decrees dated and entered on April 26, 2016, the trial court

involuntarily terminated Mother's parental rights. On May 25, 2016, Mother

timely filed   a   notice of appeal and   a   concise statement of errors complained

of    appeal       pursuant   to   Pennsylvania       Rule       of   Appellate   Procedure

1925(a)(2)(i) and (b).3 The trial court filed its opinion pursuant to Pa.R.A.P.

1925(a) on July 27, 2016.



3  The trial court entered separate decrees terminating Mother's parental
rights to T.D.S. and T.C.Q.C. Mother improperly filed only one notice of
appeal and one concise statement of errors complained of on appeal from
the decrees. See Pa.R.A.P. 341, Note ("Where, however, one or more
orders resolves [sic] issues arising on more than one docket or relating to
(Footnote Continued Next Page)


                                              -3
J   -S17017-17


        On appeal, Mother presents the following issues    for our review:

        1)    Did the [trial court] err in terminating Mother's parental
        rights even though she had fairly consistent weekly visits with
        her children and the visits were appropriate?

        2)    Did the   [trial court] err in terminating Mother's parental
        rights due to the fact that Mother had appropriate housing?

        3)    Did the   [trial court] errterminating Mother's parental
                                            in
        rights because Mother was in compliance with the objective of
        Mental Health and Drug and Alcohol treatment set by the agency
        and/or DHS?

Mother's Brief at 3.

        The standard of review in termination of parental rights cases
        requires appellate courts to accept the findings of fact and
        credibility determinations of the trial court if they are supported
        by the record. If the factual findings are supported, appellate
        courts review to determine if the trial court made an error of law
        or abused its discretion. A decision may be reversed for an
        abuse of discretion only upon demonstration of manifest
        unreasonableness, partiality, prejudice, bias, or ill -will. The trial
        court's decision, however, should not be reversed merely
        because the record would support a different result. We have
        previously emphasized our deference to trial courts that often
        have first-hand observations of the parties spanning multiple
        hearings.

In re   T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).



(Footnote Continued)

more than one judgment, separate notices of appeal must be filed.").
Because Mother's arguments on appeal are identical as to the Children, we
discern no prejudice arising from his procedural misstep. Therefore, we
decline to quash or dismiss Mother's appeal.



                                        -4
J   -S17017-17


        Termination of parental rights     is   governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires               a   bifurcated

analysis.

        Initially, the focus is on the conduct of the parent. The party
        seeking termination must prove by clear and convincing
        evidence that the parent's conduct satisfies the statutory
        grounds for termination delineated in Section 2511(a). Only if
        the court determines that the parent's conduct warrants
        termination of his or her parental rights does the court engage in
        the second part of the analysis pursuant to Section 2511(b):
        determination of the needs and welfare of the child under the
        standard of best interests of the child. One major aspect of the
        needs and welfare analysis concerns the nature and status of the
        emotional bond between parent and child, with close attention
        paid to the effect on the child of permanently severing any such
        bond.

In re L.M.,   923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

        We need only agree with the trial court as to any one subsection of

Section 2511(a), as well as Section 2511(b), in order to affirm.                In re
B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc). In this case, we

conclude that the certified record sustains the trial court's decision to

terminate under Sections 2511(a)(2) and (b), which provide as follows.

        (a) General Rule.-The rights of         a parent in regard to a child
        may be terminated after   a   petition filed on any of the following
        grounds:



              (2) The repeated and continued incapacity, abuse,
              neglect or refusal of the parent has caused the child
              to be without essential parental care, control or
              subsistence necessary for his physical or mental
              well-being and the conditions and causes of the


                                        -5
J   -S17017-17


              incapacity, abuse, neglect or refusal cannot or will
              not be remedied by the parent.



        (b) Other considerations. --The court        in terminating the rights
        of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare of the
        child. The rights of a parent shall not be terminated solely on
        the basis of environmental factors such as inadequate housing,
        furnishings, income, clothing and medical care if found to be
        beyond the control of the parent. With respect to any petition
        filed pursuant to subsection (a)(1), (6) or (8), the court shall not
        consider any efforts by the parent to remedy the conditions
        described therein which are first initiated subsequent to the
        giving of notice of the filing of the petition.

23 Pa.C.S.A.     §   2511(a)(2), (b).

        This Court has stated as follows.

        In order to terminate parental rights pursuant to 23 Pa.C.S.A. §
        2511(a)(2), the following three elements must be met: (1)
        repeated and continued incapacity, abuse, neglect or refusal; (2)
        such incapacity, abuse, neglect or refusal has caused the child to
        be without essential parental care, control or subsistence
        necessary for his physical or mental well-being; and (3) the
        causes of the incapacity, abuse, neglect or refusal cannot or will
        not be remedied.

In re Adoption of M.E.P.,         825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted)).    Further, we have stated, "[t]he grounds for termination due to

parental incapacity that cannot be remedied are not limited to affirmative

misconduct.      To the contrary, those grounds may include acts of refusal as

well as incapacity to perform parental duties."      In re A.L.D.,   797 A.2d 326,

337 (Pa. Super. 2002) (citations omitted).




                                         -6
J   -S17017-17


        With   respect   to   Section   2511(b),   this   Court    has      stated   that,

"[i]ntangibles such as love, comfort, security, and stability are involved              in

the inquiry into the needs and welfare of the child."      In re    C.M.S., 884 A.2d

1284, 1287 (Pa. Super. 2005) (citation omitted).            Further, the trial court

"must also discern the nature and status of the parent -child bond, with

utmost attention to the effect on the child of permanently severing that

bond."     Id. (citation omitted).      However, "Mn cases where there               is no

evidence of any bond between the parent and child, it         is   reasonable to infer

that no bond exists. The extent of any bond analysis, therefore, necessarily

depends on the circumstances of the particular case."              In re K.Z.S.,      946

A.2d 753, 762-763 (Pa. Super. 2008) (citation omitted).

        Instantly, Mother contends that the trial court abused its discretion           in

terminating her parental rights for the following reasons:4



4 In her brief, Mother neither divides the argument into separate parts nor
distinctively displays her claims. See Pa.R.A.P. 2119 (providing "[t]he
argument shall be divided into as many parts as there are questions to be
argued; and shall have at the head of each part -- in distinctive type or in
type of distinctively displayed -- the particular point treated therein, followed
by such discussion and citation of the parties as are deemed pertinent").
Further, the text in the entire substantive portion of Mother's brief is not
double spaced as required by Rule 124(3). Pa.R.A.P. 124(3) ("Text must be
double spaced, but quotations more than two lines long may be indented
and single spaced.      Footnotes may be single spaced.             ."). Rather,
                                                                    .   .


Mother's brief is single spaced. Pa.R.A.P. 2101 underscores the seriousness
with which this Court takes deviations from the procedural rules, as it
permits us to quash or dismiss an appeal for procedural noncompliance.
Therefore, we strenuously caution Mother's counsel about following the
Rules. Here, we address Mother's appeal insofar as the Rules permit.


                                         -7
J   -S17017-17


        Turning Points for Children Visitation Coach, Portia Bailey[,]
        indicated that the [C]hildren were happy to see Mother for the
        visits and she would bring things such as toys, clothes, shoes
        and food. Ms. Bailey indicated that Mother made two of the
        three visits she supervised in 2016.     Mother is appropriate
        during the visits.    Mother testified credibly that she has
        appropriate housing. Mother is also employed full time.

        Mother also testified credibly that she is attend[ing] mental
        health and medication management at GPHA. Mother signed
        releases so CUA could obtain information about her treatment
        there. Mother also submitted to drug and alcohol screens while
        in treatment at GPHA.

Mother's Brief at 10 (citations to record omitted). We reject Mother's claims.

        Indeed, the testimonial evidence supports the court's decision to

terminate Mother's parental rights pursuant to Section 2511(a)(2). The CUA

case manager, Tyrone Jessie, testified that, although Mother started services

at GPHA in September of 2015, and completed           a   psychiatric evaluation,

"she's only attended two biweekly individual therapy appointments, and has

not attended any group therapy that was recommended by the psych eval

on October 11th, 2015."      N.T., 4/26/16, at 7-8.       In addition, Mr. Jessie

testified that he has received no documentation indicating that Mother

attended the CEU or BHS for an assessment, or that Mother has pursued any

drug and alcohol treatment throughout the history of this case.      Id. at 9-10,
13, 20-21.

        With respect to supervised visits with the Children, Portia Bailey, the

visitation coach for this family since March of 2015, through the time of the

hearing, testified that Mother's visits were initially scheduled weekly for two


                                      -8
J   -S17017-17


hours.    Id. at   29.   In March of 2015, the visits were decreased to one hour

weekly.      Id.    In June of 2015, the visits were decreased to one hour

biweekly because Mother "started to miss more and more visits."                   Id. at 24-
25, 29.    She testified that Mother attended half of the scheduled visits.                Id.
at 25.     Specifically, Ms. Bailey testified that she "covered" seventeen or

eighteen visits, and that Mother attended eight or nine of them.                  Id. at   35.

In addition, Ms. Bailey testified that approximately two visits ago Mother

may have been under the influence, presenting with eyes that were "glassy

and they were kind of, like, low.     .   .   ."   Id. at 26-27.
         Based on the foregoing, we discern no abuse of discretion by the trial

court in terminating Mother's parental rights pursuant to Section 2511(a)(2).

The     testimonial      evidence   demonstrates          that     Mother's   repeated     and

continued incapacity, neglect, or refusal to comply with her mental health

and drug and alcohol objectives has caused the Children to be without

essential parental care, control, or subsistence necessary for their physical

or mental well-being. Further, the causes of Mother's incapacity, neglect, or

refusal cannot or will not be remedied.5 Accordingly, we affirm the decrees.

         Decrees affirmed.




5
    Mother does not raise an issue with respect to Section 2511(b).


                                              -9
J   -S17017-17




Judgment Entered.




J    seph D. Seletyn,
Prothonotary


Date: 4/4/2017




                        - 10 -